Title: From Louisa Catherine Johnson Adams to Thomas Baker Johnson, 17 August 1818
From: Adams, Louisa Catherine Johnson
To: Johnson, Thomas Baker




Dear Tom
Washington 17 August 1818


Your Letter of 19 July was delivered to me just after I had dispatched my last and I now hasten to answer it—My visit to Frederick was interrupted by the illness of Governor Johnson who is not expected to recover and who has declined seeing any of his relations nearer than his own children—We are therefore once more disappointed and I suspect that the great reason of the failure of the business has originated in the terror of rousing that Hornets nest in case of future accidents when popularity would become an object—I know not how far I am correct in my ideas but every day that I live my opinion of mankind is less and less exalted and I am sure they are capable of almost any meanness to gratify a selfish ambition—You will smile when I say that the perpetual view of this littleness which in one form or other has for the last twenty years excited my scorn and wounded every generous feeling of my heart, because I am now placed in a high sphere (as they term it here) you will I say give no credit to my assertions when I declare that I look with disdain on the mean and ignoble beings who crouch be it before the evanescent greatness of an hour and watch the opportunity of my there fall to trample  them me in the dust—Between you and I, I see nothing like greatness in the cavils and intrigues of electioneering parties and have little Respect for places which are bestowed at the nod of a few domineering mortals who condescend to lift you into the chair of state that you may there under their benign  offices auspices execute the dirty work in which they may think proper to employ you—
Can any one see the miserable woman who now fills that seat and not shrink with fear and disgust from a situation so wretched? To be slandered vilified and condemned in the grossest manner merely because she has risen to the Station she holds and the great bulk of mankind have not?
Terrified at a look and watchful of every whisper conscious that every action however innocent or praise worthy will be tortured into offence! Oh defend me from such a situation and if heaven has in store for me a birth so scattered with thorns I hope it will at the same time grant me that apathy which is essential to render it supportable—
Still full of grievances my dear Tom! Boyd in a fit of Passion has resigned his place and accepted an agency at Mackinaw among the Indians—Surely madness must have seized the man and his poor wife is suffering all the horror that the idea of such a removal with her family is calculated to produce—What can the world say to such a step? does it not strike every one with astonishment that a man comfortably settled surrounded by his family in a small estate of his own should thus rush into a situation full of danger and disquiet and remove his family from the enjoyment of every comfort into a climate and a place where they are exposed to scene of horror and withdrawn from every advantage of education?
Enough on this miserable subject Calhoun is his steady friend and will serve him if he can but what reliance can be put on a man so rash? so inconsiderate?
We leave town for Boston in the course of a week come nn my dear dear Tom and see us and I will break through all ties to accompany you in any journey you wish and shall take the sincerest delight in your society—  Ever affectionately yours



L.C.A—




